Opinion issued February 23, 2012.
 
 

 
 
 
              
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-01016-CR
____________
 
MARK ANTHONY CHILDS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 240th District Court 
Fort Bend County, Texas
Trial Court Cause No. 10-DCR-054540
 
 

MEMORANDUM
OPINION




              Appellant,
Mark Anthony Childs, attempts to appeal his October 7, 2011 conviction for felony
criminal mischief.  Under Texas Rule of
Appellate Procedure 26.2(a), a notice of appeal was due on or before November
7, 2011.  See Tex. R. App. P.
26.2(a).  Appellant filed his notice of
appeal on November 16, 2011.[1]
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that without a timely filed notice of
appeal or motion for extension of time we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
Because the notice of appeal in this case was untimely, we have no basis
for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
43.2(f); Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.  We dismiss all pending motions as
moot.
PER CURIAM
Panel consists of Justices Jennings, Massengale,
and Huddle. 
Do not publish.   Tex.
R. App. P. 47.2(b).




[1]
The certificate of service for Appellant’s notice of appeal reflects that it
was served on all parties on November 14, 2011, not on the file-marked date of
November 16, 2011.  Nevertheless, even if
the notice of appeal is considered filed on November 14, 2011, the notice was
untimely.  See Tex. R. App. P.
9.2(b), 26.2(a).